COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Fitzpatrick
Argued at Richmond, Virginia


JOHN K. CRISCO, JR.

v.        Record No. 2049-96-2

ROBIN T. SORENSEN (CRISCO)               MEMORANDUM OPINION * BY
                                        JUDGE SAM W. COLEMAN III
ROBIN T. SORENSEN (CRISCO)                   APRIL 29, 1997

v.        Record No. 2136-96-2
JOHN K. CRISCO, JR.


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                   Herbert C. Gill, Jr., Judge

          Donald K. Butler (Player B. Michelsen; Joseph F.
          Grove; Robert "Jay" Finch; Morano, Colan & Butler;
          Joseph F. Grove, P.C., on briefs), for John K.
          Crisco, Jr.

          John N. Clifford (Vera Duke; Clifford & Duke,
          P.C., on briefs), for Robin T. Sorensen (Crisco).



     Upon review of the record and consideration of the briefs

and legal authority, we find no reversible error in the trial

court's refusal to modify child visitation, in awarding the

mother attorney's fees (Record No. 2049-96-2), or in ordering the

mother to share in the transportation costs for visitation

(Record No. 2136-96-2).   Accordingly, we affirm the order of the

trial court.

     Before a trial court may modify a custody or visitation

order, the evidence must prove that a change in circumstances has
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
occurred since the most recent award and that a change in custody

or visitation would be in the child's best interest.    Code

§ 20-108; Keel v. Keel, 225 Va. 606, 611-12, 303 S.E.2d 917, 921

(1983).   In determining the custody or visitation privileges that

are in a child's best interest, Code § 20-124.2 directs that the

trial court "shall assure minor children of frequent and

continuing contact with both parents, when appropriate, and

encourage parents to share in the responsibilities of rearing

their children."    Code § 20-124.3 sets forth factors that the

court shall consider in determining custody and visitation

rights.   On appeal, we reverse an award of custody or visitation

only where the trial court has abused its discretion, which

requires that the decision be plainly wrong and without evidence

to support it.     Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d
232, 237 (1988).

     In October 1995, the trial court awarded custody of the

parties' two-year-old daughter to the mother and granted the

father overnight visitation every other weekend from Saturday at

10:00 a.m. to Sunday at 6:00 p.m. and two weeks during the

summer.   At the time, both the father and mother resided in

Richmond.   Soon thereafter the father moved to North Carolina.

He petitioned the court to modify the visitation to allow for

longer, but less frequent, visitation to enable him to travel

with his daughter to visit his home in North Carolina and to

visit his parents.    Due to the travel time from Richmond to North



                                 - 2 -
Carolina, the father asserted that the existing visitation

schedule made it impractical to take his daughter to his home in

North Carolina and compelled him to visit with his daughter only

at a motel or friend's home in Richmond.   By order dated

August 2, 1996, the trial court found that a change of

circumstance had occurred due to the father's relocation.

However, the court found the changed circumstance did not warrant

a change in the visitation schedule.   The court retained the same

visitation schedule but granted the father leave, effective April

24, 1996, to travel out of state with his two and one-half year

old daughter once per month during a normal weekend visit.    The

trial court awarded the mother $5,000 attorney's fees.
     We cannot say that an overnight visitation every other

weekend with leave to travel to the father's home in North

Carolina once per month does not satisfy the requirement set

forth in Code § 20-124.2 that trial courts "shall assure minor

children of frequent and continuing contact with both parents,

. . . and encourage parents to share in the responsibilities of

rearing their children."   Although a three day visitation every

third weekend, as requested by the father, arguably might better

accommodate both the father and daughter, we cannot find that the

trial court abused its discretion by refusing to further modify

the visitation schedule in view of the age of the child and

frequent changes in the custody and visitation schedules.

     As to the award of attorney's fees, considering the number




                               - 3 -
of hearings, the amount of discovery, and the preparation that

was necessary based upon the record, the trial court did not

abuse its discretion by awarding the wife $5,000 attorney's fees.

 See Poliquin v. Poliquin, 12 Va. App. 676, 685, 406 S.E.2d 401,

405 (1991).

     As to the transportation costs associated with the father's

visitation with the daughter, the trial court did not impose the

financial burden exclusively upon either parent.   Instead, the

trial court required the parents to share the costs.    The trial

court did not abuse its discretion by ordering the mother to

share in the transportation costs for the visitation.    See

Eichelberger v. Eichelberger, 2 Va. App. 409, 412, 345 S.E.2d 10,

11 (1986).

     For the foregoing reasons, we affirm the decision of the

trial court.

                                                         Affirmed.




                              - 4 -